Citation Nr: 1716259	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, April 2000 to November 2000, December 2004 to February 2006, and from March 2008 to April 2009, with periods of ACDUTRA and INACDUTRA in the Mississippi National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2016, the Board remanded this case and instructed the RO to schedule the Veteran for a VA orthopedic examination.  The examiner was instructed to conduct imaging studies and determine whether there was a pars defect or fracture.  The Board notes that the requested VA examination was obtained in July 2016 which included the requested imaging study and has been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It is reasonably shown by the record that the Veteran's back disability, which clearly an unmistakably existed prior to service, was aggravated by his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for back disability are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for back disability.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran seeks service connection for a back disability.  Specifically, the Veteran asserts that his current back disability was aggravated by service.

1. Factual Background

As noted above, the Veteran has had four distinct periods of active duty service.  The Veteran has also had periods of active and inactive Reserve duty.  Initially, the Board notes that service treatment records (STRs) from the Veteran's first active duty period of service are not available.  The first available record noting a back injury is a May 1988 ACDUTRA STR noting a low back strain and pain elicited in the back muscles at the L4-L5 area.  A May 1988 DA Form 2173, Statement of Medical Examination, noted that the Veteran strained his back while unloading supplies at a photo laboratory.  The Veteran was noted to have returned to duty with a temporary profile for five days.  The medical evidence of record further shows that the Veteran underwent a laminectomy for a herniated disc sometime in 1991, although the Veteran has also indicated that the procedure took place in 1992.  

The STRs also include a September 1992 periodic examination noting an abnormal spine diagnosed as a bilateral paraspinal lumbar strain for which the Veteran was taking medication.  The Veteran additionally reported recurrent back pain.  A November 1993 annual medical certificate noted a history of workman's compensation due to chronic back pain in 1993.  A May 1995 STR shows that the Veteran was evaluated for a back injury.  The physician noted a laminectomy in 1991 and the Veteran denied any current back pain or problems.  An October 1995 annual medical certificate shows that the Veteran reported lower back trouble.  In January 1997, an annual medical certificate noted that the Veteran received workman's compensation in 1996 due to back problems.  A May 1997 periodic examination noted a normal spine and the physician noted a residual surgical scar in the mid-lower back from the 1991 laminectomy.  The Veteran reported recurrent back pain.  A June 1997 evaluation of the Veteran's back noted back pain that was stable.  A June 1998 VA imaging study revealed marked L5-S1 disc space narrowing with eburnation of the articulating surfaces and the presence of hypertrophic spurring.  In addition, a slight irregularity of the imposed endplates of L4 and L5 was found due to discitis and osteomyelitis.

An October 1998 private medical record noted a back injury resulting from lifting a dolly at work.  The physician noted a negative X-ray study, a discectomy in 1991, and a previous similar injury in 1996.  A few weeks later, the Veteran reported doing well until about three weeks prior when he felt a pop in his back at work.  Since that time he reported low back and right lower extremity pain with symptoms of sciatica.  The Veteran began lumbar epidural steroid injection treatment.  Following treatment he reported a 50 percent improvement in his symptoms.  In November 1998, the Veteran again complained of low back and right lower extremity sciatic pain post epidural injection treatment.  The physician found that the sciatic pain was secondary to right L4 nerve root inflammation and epidural adhesions.  The Veteran was recommended for repeat lumbar epidural steroid injections.  During a follow-up appointment in December 1998, the Veteran had continued complaints of pain in the low back and right lower extremity.  Another epidural injection was recommended.  Following a fifth epidural steroid injection, in February 1999 the Veteran's low back and right lower extremity pain was found stable and resolved.

A May 1999 VA medical record noted that the Veteran was presently being treated by a physician for back problems and that he could not perform any Annual Physical Fitness Training (APFT).  Accordingly, the Veteran was found not physically qualified.  The Veteran was again evaluated for a back injury in October 1999.  The Veteran's condition was noted as chronic low back pain which was stable; however, the Veteran was found unable to perform the standard Army physical fitness test due to hypertension.  

A January 2000 physical profile noted low back pain due to degenerative joint disease (DJD).  The profile precluded running.  An imaging study in November 2000 revealed posttraumatic or degenerative disc narrowing and end-plate changes at L4-L5, and probable L4-L5 pars fractures which the physician noted could be further evaluated by oblique images or CT scans of the lumbar spine.  Additionally, small marginal osteophytes which caused some posterior neuroforaminal narrowing were found.  A February 2001 annual medical certificate noted that the Veteran sustained a fall injuring his back and head while he was on active duty in Bosnia.  A March 2001 VA medical record noted that the Veteran returned from Bosnia in November 2000 with complaints of re-aggravating his back, and that his back disability had been giving him more trouble.  The Veteran was diagnosed with chronic low back pain.  The physician noted that the Veteran had surgery for a herniated disc in 1991, injured his back while in service, and reinjured his back after falling while on active duty in Bosnia.  A March 2002 report of medical history shows that the Veteran checked "yes" for recurrent back pain or for any back problem.

During the Veteran's period of service from March 2008 to April 2009, a March 2008 pre-deployment health assessment shows that the Veteran reported currently being on a medical profile.  Following this period of service, a June 2009 VA imaging study of the lumbar spine revealed no evidence of acute fracture or subluxation.  The study did reveal moderately severe narrowing and anterior osteophyte formation of the L4-L5 disc space.

In a July 2009 statement, the Veteran asserted that he had been dealing with back problems for more than fifteen years and that he reinjured his back while deployed to Afghanistan in 2008.  At the time, he asserted that he was prescribed pain medication and advised that he would have to go back home for any major treatment.  Additionally, the Veteran asserted that the cause of his back problems in Afghanistan was due the weight of his body armor.

A November 2009 VA medical record shows that the Veteran reported on and off back pain following surgery in 1992.  A June 2009 and an October 2010 DA Form 2173, Statement of Medical Examination, noted that the Veteran reported a previous 1991 back injury that was aggravated during his 2008-2009 mobilization during Operation Enduring Freedom.  The Veteran reported aggravation due to wearing body armor and lifting equipment.  The Veteran was further noted to have reported the incident on his post-deployment worksheet and that he sought treatment through the VA.  Additionally, a March 2010 post-deployment health re-assessment form shows that the Veteran reported back pain.

The Veteran underwent a VA examination in March 2015.  The examiner noted that the Veteran received workman's compensation in 1991 for a herniated disc and laminectomy.  The examiner further noted an in-service May 1988 diagnosis for a back strain.  The examiner opined that the Veteran's lumbar spondylosis and degenerative disc disease (DDD) was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that back strains were musculature conditions generally caused by or associated with over use or over stretching.  The examiner found that the Veteran's DDD was caused by the narrowing of vertebral disc spacing which was very likely due to the progression of the aging process and the Veteran would not have been able to receive workman's compensation if a prior injury to his back existed.

The Veteran underwent another VA examination in May 2015 to determine whether the Veteran's preexisting back disability was aggravated during active duty service.  Specifically, the examiner was asked to opine whether the Veteran aggravated his back disability during his deployments to Bosnia, from April 2000 to November 2000, and Afghanistan, from March 2008 to April 2010.  The Board notes that the VA examiner provided a somewhat disjointed series of medical opinions.  The main opinion provided by the examiner stated that the Veteran's claimed back disability, "which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness."  However, in the rationale section the examiner went on to find that, although he did find progressive worsening of osteoarthritis and DDD in a 2012 imaging study, the Veteran's 2009 complaint of off and on pain did not constitute a permanent condition and did not meet the qualification for service connection.  Lastly, the examiner opined that "worsening of lumbar spondylosis and [DDD] [was] more likely as not (greater than 50/50 probability) caused by or a result of the progression of the aging process and would have developed with time without re-injury."

In February 2016, the Board requested an independent medical opinion from an orthopedic specialist, and asked the specialist to opine whether it was at least as likely than not (probability of 50 percent or greater) that the Veteran's current low back disability was caused or aggravated by the May 1988 injury during his period of ACDUTRA with the Mississippi National Guard.  The specialist noted that the claims file was difficult for him to go through and he pieced together the Veteran's relevant medical history.  Additionally, the specialist stated that the only imaging study available to him was a March 2007 MRI of the shoulder.  However, of note was a November 2000 medical record mentioning a L4-L5 pars fracture along with degenerative joint disease (DJD) at the same level, and this finding was reportedly based on an X-ray study.  The specialist also noted a January 2013 document commenting on worsening DJD without mention of the pars fracture.  Based on his review of the records, the specialist found that if the Veteran currently had a pars defect it would have to be assumed that such would be a new finding and due to occupational and not congenital causes.  The specialist further opined that the noted pars defect could have been service related as there was no way to exclude such etiology.  Further, if the Veteran did not have a pars defect then his back disability would likely be due to DDD and post laminectomy syndrome which would be chronic and have a slow progression.  Otherwise, if the Veteran was found to have a current pars defect then his service connection claim would be valid "for back and/or leg pain."

As noted above, in June 2016 the Board remanded this case and instructed the RO to schedule the Veteran for a VA orthopedic examination in order to determine whether there was a pars defect or fracture.  Another VA examination was obtained in July 2016.  The examiner diagnosed the Veteran with degenerative disc syndrome and intervertebral disc syndrome.  The examiner further diagnosed the Veteran with post laminectomy syndrome with a date of diagnosis of December 1991.  A July 2016 imaging study revealed degenerative changes principally at the L4-L5 levels and of the lower lumbar spine.  No acute fracture or subluxation was found.  The examiner opined that it was "less likely than not that the Veteran's has a lumbar condition that was caused by or aggravated by military service."  The examiner noted a muscular injury in 1984, but found that the 1991 laminectomy was related to an occupational injury and not military service.  The examiner further based his medical opinion on no definitive finding for a pars defect, either past or present.  The examiner did find a suggestion for a probable pars defect, but that such had not been seen on imaging study and there were other possible causes of the Veteran's back disability at the time of his laminectomy.  The examiner further stated that a laminectomy was considered a treatment for pars defect and that following a laminectomy it might not be possible to determine if a pars defect had been present.

2. Legal Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a July 2016 VA examiner diagnosed the Veteran with degenerative disc syndrome and intervertebral disc syndrome.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether his back disability is related to service.  

After a review of the evidence of record the Board finds that service connection for back disability based on aggravation is warranted.

The Veteran asserts that he reinjured his back during his deployment to Afghanistan due to the weight of his body armor and repetitive lifting.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016).

As the Board previously noted in the January 2015 Remand, the Veteran underwent four VA examinations that occurred in October 1998, June and July 2009, and February 2012.  The October 1998 VA examination provided a diagnosis for 
DDD but did not provide a mediation opinion as to etiology.  The June and July 2009 VA examinations similarly did not provide opinions as to etiology and simply found that the Veteran's back disability did not prevent him from engaging in his normal employment.  Lastly, the February 2012 VA examiner was asked to provide an opinion as to aggravation of a pre-existing back disability, but only provided an opinion as to causation.  All four examination reports have been found inadequate by a prior Board decision.  Accordingly, having been found inadequate the four previous medical opinions will not be further considered by the Board.

Following the January 2015 Remand, the Veteran underwent a VA examination in March 2015.  As with the February 2012 VA examination, the March 2015 examiner only provided a medical opinion as to direct service connection, which the examiner opined was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The RO obtained another VA examination report in May 2015 to address service connected based on aggravation of a pre-existing condition.  

The May 2015 VA examiner unequivocally opined that the Veteran's back disability "which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness."  The Board recognizes that the May 2015 VA examiner appears to have qualified his main medical opinion by asserting that, although he found the Veteran's back disability aggravated beyond its natural progression by service, such aggravation was not permanent and progression of the back disability would still have developed with time; thus, such aggravation did not meet the qualification for service connection.  In this regard it is important to note that whether the Veteran's back disability was aggravated beyond its natural progression by service is a medical determination for which the examiner provided a positive opinion; conversely, whether such aggravation meets the criteria for service connection is a legal and not a medical determination and, thus, outside the medical examiner's scope of review.

The Board further notes that there is a conflicting medical opinion of record.  The July 2016 VA examiner opined that it was less likely than not that the Veteran's back disability was caused by or aggravated by military service.  The examiner further stated that there was no indication that any activity in the military worsened his back condition.  However, the examiner did not discuss the Veteran's STRs showing that the Veteran injured his back during his deployment to Bosnia in 2000, or relevant records indicating that the Veteran reported aggravating his back disability following his deployment to Afghanistan.  Instead, the examiner's rationale as to aggravation focused solely on a finding that there was no definitive evidence of a pars defect, either past or present.  The examiner noted a previous finding for a probable pars defect, but found that such was not based on an imaging study at the time of the laminectomy, and that even if a pars defect had existed, the laminectomy procedure itself was a treatment for the condition; thus, it might not be possible to determine whether such a condition had ever existed.  

In any event, regardless of whether the Veteran's had a pars defect prior to the 1991 laminectomy, the May 2015 VA examiner provided a positive medical opinion as to aggravation that was not narrowly based on whether the Veteran had a pars defect.  In this regard, there is no medical opinion to the contrary.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the May 2015 medical opinion to be of more probative value than the July 2016 VA medical opinion as it is not so narrowly construed.  At the very least, the evidence is at least in relative equipoise with regard to a causal connection between the claimed in-service aggravation and the current disability.  

Accordingly, based on the foregoing, and providing the Veteran the benefit-of-the-doubt, the Board finds the May 2015 examiner's opinion the most probative evidence of record.  As such, the Board finds that the remaining Shedden inquiry has been satisfied and the claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for back disability is granted.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


